DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.

Claim Rejections - 35 USC § 103

2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et al.  US 2009/0160996 A1, in view of Banno, US-2015/0189489 A1,  and further in view of Takagi, US 9270883 B2.

5.	As per claim 1, Yamaoka discloses: An image processing method for causing a computer to process an image, the method comprising: 
displaying a first image, the first image  forming a part of an all celestial sphere image, on a display screen; (Yamaoka, figure 6 , and ¶82, “The image of this image region ARs is highlighted so as to be identifiable and hereinafter referred to as a highlighted image Gs. By performing such image processing, image data DVcp of an image (hereinafter referred to as "entire image Gcp") whose image region ARs is made identifiable as the highlighted image Gs in the wide-field image Gc is generated and supplied to an image output processing section 134.”)
displaying a second image that is included in the first image, wherein the first image is superposed on the second image, and the second image superposed by the 
receiving an input operation from the user to the first image or the second image.  (Yamaoka, ¶23, “FIG. 15 show one example of a GUI which is displayed when a user instructs changing a selected region through an input section.”) wherein
edits made to the second image in the editing operation of the second image are reflected in the displayed first image and the displayed second image. (Yamaoka,  Figure 22 (B), Notes: ”The first image on the Figure 20 (B) shoes an updated edited GM object of the first image. ”)

a displayed area of the second Image is changed, by operating the first image displayed on the display  screen. (Yamaoka, Figure 16 (A), Figure 16 (B), ¶121, “Thus, in the display section 14, as shown in FIG. 16(B), an image in which the selected region is moved rightward is displayed. In the entire image Gcp also, the position of the highlighted image Gs is updated.”)

6.	Yamaoka doesn’ t expressly disclose:
accepting an editing operation performed by a user on the second image; 

accepting an editing operation performed by a user on the second image; (Banno, ¶32, “to accept a user operation to edit the template image.”, and ¶49, “The button images B11 and B12 are respectively an image for accepting the input of a display instruction of a first image selection screen and a display instruction of a second image selection screen.”)
8.	Banno is analogous art with respect to Yamaoka because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of accepting an editing operation performed by a user on the second image, as taught by Banno into the teaching of Yamaoka. The suggestion for doing so would allow receiving the characteristics to perform an edit. Therefore it would have been obvious to combine Yamaoka with Banno.

9.	Yamaoka in view of Banno doesn’t expressly disclose: the editing operation including one or more processes from among blurring a pixel in the second image, changing of a color tone or a color depth of in the second image, or changing the colors within of a specified portion of  the second image;  

10.	Takagi discloses: the editing including one or more processes from among blurring a pixel in the second image, changing of a color tone or a color depth of in the second image, or changing the colors within of a specified portion of  the second , “the first image and a blurred image, which is obtained by blurring the first image, based on the evaluation value and to generate the background-blurred image, wherein the image generating portion is configured to use the first image for the foreground region and use the blurred image for the background region.”)

11.	Takagi is analogous art with respect to Yamaoka in view of Banno because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of the that the editing including one or more processes from among blurring a pixel in the second image, changing of a color tone or a color depth of in the second image, or changing the colors within of a specified portion of  the second image, as taught by Takagi into the teaching of Yamaoka in view of Banno. The suggestion for doing so would allow a comparison between the first image and second image. Therefore it would have been obvious to combine Yamaoka in view of Banno with Takagi.

12.	Claims 3, and 4, which are similar in scope to claim 1, are thus rejected under the same rationale.

13.   	 As per claim 5, Yamaoka in view of Banno, and in view of Takagi discloses: The method according to claim 1, wherein in the editing operation of the second image, color of the second image is edited. (Yamaoka, ¶149, “Specifically, it can be thought of that the image processing section 13, for example, generates an image in which an identifier is fitted to at least one of the real-time selected region display image and the past selected region display image or generates a frame that encloses both of these images so that an image having a changed color of this frame may be generated.”)

14.    	As per claim 6, Yamaoka in view of Banno, and in view of Takagi discloses:  The method according to claim 1, wherein in the editing operation of the second image, a portion of the second image is blurred. (Takagi. Claim 1, “the first image and a blurred image, which is obtained by blurring the first image, based on the evaluation value and to generate the background-blurred image, wherein the image generating portion is configured to use the first image for the foreground region and use the blurred image for the background region.”)

15.   	 As per claim 7, Yamaoka in view of Banno, and in view of Takagi discloses: The method according to claim 1, wherein in the editing operation of the second image, previous edits to the second image are removed. (Yamaoka,  Figure 22 (B), Notes: ”The first image on the Figure 20 (B) shoes an updated edited GM object of the first image, which makes the previous edits changed or updated. ”)

16.	Claims 9-11, which are similar in scope respectively to claims 5-7, are thus rejected under the same rationale.

17.	Claims 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et al.  US 2009/0160996 A1, in view of Banno, US-2015/0189489 A1,  , US 2012/0246223 A1.

18.	 As per claim 13, Yamaoka in view of Banno, and in view of Takagi discloses: The method according to claim 1. (See rejection of claim 1 above.)

19.	Yamaoka in view of Banno, and in view of Takagi doesn’t discloses: detecting an attitude at which an information processing device is held by a user, wherein at least one of a position or a direction of an area at which the first image is superposed within the second image is changed based on the detected attitude of the information processing device.  

20.	Newhouse discloses: detecting an attitude at which an information processing device is held by a user, wherein at least one of a position or a direction of an area at which the first image is superposed within the second image is changed based on the detected attitude of the information processing device.(Newhouse, ¶31, “As shown in FIG. 4F, movement of the device 14 relative to the nodal point 12 in a direction substantially perpendicular to imaginary line 24 can be interpreted by the processor 70 of the preferred embodiment as a request and/or input to move one or more aspects 22 of the scene 18 in a corresponding fashion. As shown in FIGS. 4L and 4M, the scene can include a foreground aspect 22 that is movable by the processor 70 relative to a background aspect 30.”)  

 make possible interactive augmented reality applications. Therefore it would have been obvious to combine Yamaoka in view of Banno with Takagi, and with Newhouse.

22.	Claims 15, and 17 , which is similar in scope to claim 13, thus rejected under the same rationale.

23.	Claims 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et al.  US 2009/0160996 A1, in view of Banno, US-2015/0189489 A1,  and in view of Takagi, US 9270883 B2, and in view of Newhouse et al., US 2012/0246223 A1, and further in view of Merkli et al., US 2008/0194323 A1.

24.	 As per claim 14, Yamaoka in view of Banno, and in view of Takagi, and further of Newhouse discloses: The method according to claim 1. (See rejection of claim 1 above.)

25.	Yamaoka in view of Banno, and in view of Takagi, and further of Newhouse doesn’ t disclose: the first image is caused to bounce while at least one of the position or the direction of the area at which the firstPage 5 of 12Docket No.: 15R-129C2 App. No.: 16/372,764image is superposed within the second image is changed.

26.	Merkli discloses: the first image is caused to bounce while at least one of the position or the direction of the area at which the first Page 5 of 12Docket No.: 15R-129C2 App. No.: 16/372,764image is superposed within the second image is changed (Merkli, ¶39, “The amount of device rotation relative to the goal 20 controls the horizontal shot direction. The amount of tilting of the mobile device 1 controls the vertical shot direction (high or flat shot). The user kicks the ball 24 by pressing a joystick key or using another defined user input. Upon pressing the key, the ball 24 is animated to move quickly towards the goal 20 (or misses it, if the user did not aim right) and the goal keeper 23 is animated to jump to one of four possible positions, for example, to either catch or miss the ball 24 with a fixed probability.”)

27.	Merkli is analogous art with respect to Yamaoka in view of Banno, and in view of Takagi, and further in view of Newhouse because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of that the first image is caused to bounce while at least one of the position or the direction of the area at which the first Page 5 of 12Docket No.: 15R-129C2 App. No.: 16/372,764image is superposed within the second image is changed, as taught by Merkli into the teaching of Yamaoka in view of Banno, and in view of Takagi and  make possible interactive augmented reality applications. Therefore it would have been obvious to combine Yamaoka in view of Banno with Takagi, and with Newhouse, and with Merkli.

28.	Claims 16, and 18, which is similar in scope to claim 14, thus rejected under the same rationale.

Response to Arguments

29.	Applicant’s arguments with respect to claims 1, 3-7, 9-11, and 13-18 filed 02/05/2021 have been considered but are moot. Applicant submitted a new amended claim, and new claims. Accordingly, new grounds of rejection are set forth above. The new grounds of rejection conclusion have been necessitated by Applicant's amendments to the claims, and a new claim. 

Conclusion 

30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Mark Zimmerman can be reached on 571- 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619